10

LL

LZ

13

LS

16

17

18

Ls

20

21

22

23

24

25

 

Ben Latham
11005 Cross Drive #8
Eagle River, Alaska Zip. 99577

Phone (907) 802-9215
UNITED STATES DISTRICT COURT

DISTRICT OF ALASKA

Ben Latham
Plaintiff,
vs.

)

)

)

)

)

)
Anchorage Municipality People Mover )
Jamie Acton Director )
Anchorage Municipality People Mover )
Will Brown Supervisor )
Anchorage Municipality People Mover )
Sandy James Disability Supervisor )
Customer Service Representative )
)

)

)

)

PNAC VOL 58 SCH

Defendant's. Case No.3AN-19- CI

 

COMPLAINT
FOR COMPENSATORY AND PUNITIVE DAMAGES

 

DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
THE CIVIL RIGHTS ACT OF 1964, 1990 (42 U.S.C.§ 12101-12213)
TITLE VI_OF THE CIVIL RIGHTS ACT OF 1964(42 U.S.C. 2000d-e-4)
THE AMERICAN WITH DISABILITIES ACT OF 2008 PL (110-325)

(S-3406) (ADAAA)

THE AMERICAN WITH DISABILITIES ACT OF 1990 (ADA)) (P.L.110-325)
(42 U.S.C. 12101-12213)
TITLE I OF THE WORKFORCE INVESTMENTT ACT OF 1998(29 U.S.C. 2801)

 

 

 

 

 

 

THE AMERICAN WITH DISABILITIES ACT OF 2008(42 U.S.C. 2005 e-5)
THE AMERICAN WITH DISABILITIES ACT OF (42 U.S.C. 2000 e-16)
THE AMERICAN WITH DISABILITIES ACT OF (ADA) OF 1990
EMPLOYMENT DISCRIMATION (28 C.F.R. 35.140) and (29 C.F.R. 1630)

 

 

SECTION 504 OF THE REHIBITATION ACT OF 1973(29 U.S.C.§701) (a) (D)
TITLE V ADA CIVIL RIGHTS ACT OF 1974
28 C.F.R. (35.102)
29 U.S. CODE § 795d
42 U.S.C. 1981 (a)
42 U.S.C. 1983

 

 

 

 

1
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 1 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Comes Now the Plaintiff, Ben Latham Pro Per, and hereby
states, pleads, alleges, claims, and re-complains, as his causes

of action in this matter as follows:

JURISDICTION

1.

Jurisdiction in this matter is sought pursuant to the
common law of the State of Alaska and Alaska Federal District
Court Rules of Civil Procedure, The Civil Rights Act of 1964,
1990(42 U.S.C.§ 12101-12213), Title VI of Civil Rights Act of
1964(42 U.S.C. 2000d-e-4), The American with Disabilities Act
of 2008 PL (110-325) (S-3406) (ADAAA), The American with
Disabilities Act of 1990 (ADA)) (P.L.110-325) (42 U.S.c. 12101-
12213), Title I of the Workforce Investment Act of 1998
(29 U.S.C. 2801), The American with Disabilities Act of 2008
(42 U.S.C. 2005 e-5), The American with Disabilities Act of
(42 U.S.C. 2000 e-16), The American with Disabilities Act of
(ADA) of 1990, Employment Discrimation (28 C.F.R. 35.140) and
(29 C.F.R. 1630), Section 504 of the Rehabilitation Act of
1973(29 U.S.C.§701) (a) (D), Title v (ADA) Civil Rights Act of
1974, 28 C.F.R. (35.102), 29 U.S. Code § 795(J), 42 U.S.C.

1981(a), 42 U.S.C. 1983.

2
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 2 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PARTIES
PLAINTIFF

2.

Plaintiff, Ben Latham, is and at all times herein is a
citizen of the United States of America, and the State of Alaska,
is a party to this action by virtue of his status as a qualified
Caucasian Mentally Disabled Adult Male diagnosed with a Mental
iliness of Schizophrenia and Schizoaffective d/o and having
Developmental Disabilities and that receives Supplemental
Social Security Benefits through the United States Government and
receives adult Public Assistance through the State of Alaska for
his Qualified Mental Disability.

DEFENDANTS
3.

Defendant Anchorage Municipality People Mover Director
Jamie Acton is the Defendant in her Personal and Official
Capacity while acting under the Color of State and Federal Law,
and under the Civil Rights Act of 1964, 1990(42 U.S.C.§ 12101-
12213), Title VI of Civil Rights Act of 1964(42 U.S.C. 2000d-e-
4), The American with Disabilities Act of 2008 PL (110-325)
(S-3406) (ADAAA), The American with Disabilities Act of 1990
(ADA) ) (P.L.110-325) (42 U.S.C. 12101-12213), Title I of the
Workforce Investmantt Act of 1998(29 U.S.C. 2801), The American
with Disabilities Act of 2008(42 U.S.C. 2005 e-5), The American

with Disabilities Act of (42 U.S.C. 2000 e-16), The American

3
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 3 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

with Disabilities Act of (ADA) of 1990, Employment Discrimation
(28 C.F.R. 35.140) and (29 C.F.R. 1630), Section 504 of the
Rehabilitation Act of 1973(29 U.S.C.§701) (a) (D), Title V ADA
Civil Rights Act of 1974, 28 C.F.R. (35.102), 29 U.S. Code § 795
(J), 42 U.S.C. 1981(a), 42 U.S.C. 1983, and will continue to
result in irreparable harm and injury to Plaintiff Ben Latham
and his constitutional protective rights, and further, result in
grievous legal consequences being vested upon Plaintiff Ben
Latham without just cause, the Defendant Anchorage Municipality
People Mover Director Jamie Acton is further a party to this
action under the doctrine of Respondent Superior for the illegal
Actions brought herein involving negligence of her employees of
the Anchorage Municipality People Mover Will Brown and her
supervisor of the Downtown People Mover office, the Defendant is
further a Party to this action under the common law doctrine of
Respondent Superior for certain causes of action, and general
Malfeasance in the supervision of Anchorage Municipality People
Mover Will Brown Supervisor and Anchorage Municipality People
Mover Sandy James which has affected Plaintiff Ben Latham
personally and individually.

4,

Defendant Anchorage Municipality People Mover Will Brown
Supervisor is the Defendant in his Personal and Official
Capacity while acting under the Color of State and Federal Law,

and under the Civil Rights Act of 1964, 1990(42 U.S.C.§ 12101-

4
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 4 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

12213), Title VI of Civil Rights Act of 1964(42 U.S.C. 2000d-e-
4), The American with Disabilities Act of 2008 PL (110-325)
(S-3406) (ADAAA), The American with Disabilities Act of 1990
(ADA) (P.L.110-325) (42 U.S.C. 12101-12213), Title I of the
Workforce Investment Act of 1998 (29 U.S.C. 2801), The American
with Disabilities Act of 2008 (42 U.S.C. 2005 e-5), The
American with Disabilities Act of (42 U.S.C. 2000 e-16), The
American with Disabilities Act of (ADA) of 1990, Employment
Discrimination (28 C.F.R. 35.140) and (29 C.F.R. 1630), Section
504 of the Rehabilitation Act of 1973(29 U.S.C.§701) (a) (D),
Title V ADA Civil Rights Act of 1974, 28 C.F.R. (35.102),

29 U.S. Code § 7957, (42 U.S.C. 1981) (a), 42 U.S.C. 1983, which
has, does, and will continue to result in irreparable harm and
injury to Plaintiff Ben Latham and his constitutional
protective rights, and further, result in grievous legal
consequences being vested upon Plaintiff Ben Latham without
just cause, the Defendant Anchorage People Mover Director Will
Brown is further a party to this action under the doctrine of
Respondent Superior of the illegal Actions brought herein
involving negligence of his employees of the Anchorage People
Mover and her supervisor of the Downtown People Mover office,
the Defendant is further a Party to this action under the
common law doctrine of Respondent Superior for certain causes

of action brought herein for general Malfeasance in the

5
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 5 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

supervision of Sandy James which has affected Plaintiff Ben
Latham personally and individually while acting under the color
of State and Federal Law and 42 U.S.C. 1983 while acting in his
Personal and in his official capacity as the supervisor of the
Downtown People Mover office, which has, does, and will
continue to result in irreparable harm and injury to Plaintiff
Ben Latham and his constitutional protective rights, and
further, result in grievous legal consequences being vested
upon Plaintiff without just cause.

The supervisor of the Anchorage Municipality Downtown
People Mover office, the Defendant is further a Party to this
action under the common law doctrine of Respondent Superior for
certain causes of action brought herein involving negligence,
general Malfeasance in the supervision of Sandy James which has
affected Plaintiff Ben Latham personally and individually.

5.

Defendant Anchorage Municipality People Mover Sandy James
is the Defendant in her Personal and Official Capacity while
acting under the Color of State and Federal Law, and under the
Civil Rights Act of 1964, 1990(42 U.S.C.§ 12101-12213), Title
VI of Civil Rights Act of 1964 (42 U.S.C. 2000d-e-4), The
American with Disabilities Act of 2008 PL (110-325) (S-3406)

(ADAAA), The American with Disabilities Act of 1990 (ADA)

6
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 6 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

(P.L.110-325) (42 U.S.C. 12101-12213), Title I of the Workforce
Investment Act of 1998 (29 U.S.C. 2801), The American with
Disabilities Act of 2008(42 U.S.C. 2005 e-5), The American with
Disabilities Act of (42 U.S.C. 2000 e-16), The American with
Disabilities Act of (ADA) of 1990, Employment Discrimination
(28 C.F.R. 35.140) and (29 C.F.R. 1630), Section 504 of the
Rehabilitation Act of 1973 (29 U.S.C.§701) (a) (D), Title V ADA
Civil Rights Act of 1974, 28 C.F.R. (35.102), 29 U.S. Code §
795(J), 42 U.S.C. 1981(a), 42 U.S.C. 1983, which has, does, and
will continue to result in irreparable harm and injury to
Plaintiff Ben Latham and his constitutional protective rights,
and further, result in grievous legal consequences being vested
upon Plaintiff Ben Latham without just cause, the Defendant
Anchorage People Mover Director Sandy James is further a party
to this action under the doctrine of Respondent Superior of the
illegal Actions brought herein involving negligence of her
subordinate employees, Which has, does, and will continue to
result in irreparable harm and injury to Plaintiff Ben Latham
and his constitutional protective rights, and further, result
in grievous legal consequences being vested upon Plaintiff Ben
Latham, without just cause, the Defendant Sandy James is
further a Party to this action involving negligence and general
malfeasance and Harassment, as set out in Harassment in the

second degree AS 11.61.120 which has affected Plaintiff Ben

7
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 7 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Latham individually.

Facts

Plaintiff, Ben Latham, is and at all times herein is a
citizen of the United States of America, and the State of Alaska,
and is a party to this action by virtue of his status as a
qualified Mentally Disabled Caucasian Adult Male with a Mental
illness of Schizophrenia and Schizoaffective d/o that receives
Supplemental Social Security Benefits through the United States
Government and receives adult Public Assistance through the State
of Alaska for his Qualified Mental Disabilities that was denied,
is being denied, and will continue to be denied by the Anchorage
Municipality People Mover Jamie Acton Director of Anchorage
Municipality People Mover and Anchorage Municipality People Movey
Will Brown Supervisor and Anchorage Municipality People Mover
Sandy James Disability Supervisor Customer Service Representative
to receive a reduced fare Bus Pass due to his status as a
Caucasian adult Male Mentally Disabled and was denied, is being
denied, and will continue to be denied access to the Federal and
State Courts in Anchorage Alaska on the weekends as a resident of
Eagle River Alaska and was denied, is being denied, and will
continued to be denied to Participate in Rehabilitative Services

through the Federal Court System and the Alaska Court System by

8
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 8 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

being denied employment consideration on the weekends due to no
Anchorage Municipality People Mover Bus service from Eagle River
in the am hours and a return trip Bus service from Anchorage to
Eagle River in the pm hours on the weekends and has been denied,
is being denied, and will continually be denied by the Anchorage
Municipality People Mover Bus service and Employees of the
Anchorage Municipality People Mover to Rehabilitative Services by
being denied to apply for and retain Equal Employment
Opportunities at the Anchorage Federal Court Building and the
Alaska State Court Building under, The Civil Rights Act of 1964
(42 U.S.C. § 12101), Title VI of the Civil Rights Act of 1964

(42 U.S.C. § 2000d), and by being excluded from participation in,
and being denied the benefits of, or be subjected to
discrimination under any program or activities receiving Federal
financial assistance (Pub. L. 88-352, title VI, §601, July 2,
1964, 78 Stat. 252.) such as the Anchorage Municipality People
Mover Bus service on the weekends from Eagle River in the am
hours and a return trip Bus service from Anchorage to Eagle Rivey
in the pm hours and Employees of the Anchorage People Mover and
under Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §
701), the Americans with Disabilities Act of 1990, the Americans
with Disabilities Act of 2008(42 U.S.C. 2005e-5) (42 U.S.C.2000 e-
16) and 42 U.S.C. 1981, and 42 U.S.C. 1983. Plaintiff Ben Latham

is being denied, has been denied, and will continue to be denied

9
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 9 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

equal opportunities under the Law and to have access to jobs,
public accommodations, government services, public transportation
and access to the State and Federal Ccurts on the weekends that
when Planitif£ Ben Latham has a mental impairment that
substantially limits him to major life activities and has an
impairment which substantially limits major life activities in
regards as to having such an impairment for a job applicant by
the Anchorage Municipality People Mover Bus service and Employees
of the Anchorage Municipality People Mover Bus service and
Employees and by the Director of the Anchorage Municipality
People Mover Director Jamie Acton and her subordinate employees
of the Anchorage Municipality People Mover Bus system Harassing
Plaintiff ben Latham.

On Monday July 29" 2019 I Ben Latham went to the Anchorage
Municipality People Mover Bus Transit Center located at 604 w.6
Avenue Anchorage Alaska Zip. 99501 at which time without Due
Process of Law and Equal Protection under the Law, Sandy James
and Will Brown the Supervisor of the Anchorage Municipality
People Mover refused to provide Plaintiff ben Latham a
replacement reduced Disability Bus fare Application in violation
of Plaintiff's Due Process and Equal Protection Rights under Law
the ADA Disability reduced Disability Bus fare Application form
is misleading and veg and ambiguous when one applies for a

disability reduced Bus Pass and the Disability supervisor Sandy

10
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 10 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

James at the Downtown Location refuses to provide her last name
for Plaintiff Ben Latham to file a ADA Civil Complaint with the
ADA Municipal coordinator.

For the past two years Ben Latham has been denied a
Disability reduced Bus fare pass because as Ben Latham was told
by Will Brown that Ben Latham’s Doctor filed out his Disability
Application wrong and Ben Latham was told by the Male Supervisor
Will Brown that Ben Latham had to wait Six Months prior to
filing a New Application for a Disabled Reduced Fare Bus Pass
and then later the same day Sandy James stated to Ben Latham
that Ben Latham did not have to wait six months to re-apply for
a reduced Fair Bus Pass, Sandy James stated to Ben Latham over
the Phone that an Application would be re-processed as soon as
Mr. Latham's Doctor resubmits the Disability reduced fare Bus
Pass Application. Jamie Acton the Director of Anchorage
Municipality People Mover Acts under Color of State and Federal
Law and under the ADA Disability Act and is responsible for her
employees lying to Mr. Latham and denying him ADA services and a
Reduced Fair Bus Pass. The Anchorage Municipal People Mover
also denies Alaska Residents Due Process of Law and Equal
Protection under the Law by denying Ben Latham access to the
Courts on a Saturday and Sunday by not having a People Mover Bus
that goes to and from Anchorage to Eagle River at least once

a Day round Trip. Meaning the Anchorage Municipal People Mover

11
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 11 of 23

 
10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Bus should go to Anchorage from Eagle River in the am Morning
and return to Eagle River in the pm evening on Saturdays and
Sundays. This was brought up at the Last open Meeting that
Anchorage Municipal People Mover community when they held there
meeting in July of 2019 and the People Mover Committee has
failed to act and provide People Mover Bus Transportation on the
weekends for Eagle River Alaska. The person that writes the
invitation for the Public to attend the Anchorage Municipal
people Mover Public Meetings, miss leads the Anchorage Community
when they write on the invitation that Bus Passes will be handed
out for Anchorage Disabled Residents who attend.

Mr. Latham was denied Bus Passes when he attended the July
Meeting of 2019.

On September 17°7 2019 the Anchorage Municipality People
Sandy James Disability Supervisor of Customer Service
Representative at the front counter of the Anchorage Municipality
People Customer Service window denied Plaintiff Ben Latham a
Disability Reduced Fair Application that is a Federally
subsadised Program through the Federal Govermentment.

On September 18° 2019 Plaintiff Ben Latham received two
Herassment phone Call from the Anchorage Municipality People
Mover Employee Will Brown Supervisor of People Mover downtown
location, and Will Brown refused take Plaintiff’s Verbal

Complaint that on September 17° 2019 the Anchorage Municipality

12
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 12 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

People Sandy James Disability Supervisor of Customer Service
Representative at the front counter of the Anchorage Municipality
People Customer Service window denied Plaintiff Ben Latham a
Disability Reduced Fair Application that is a Federally
subsidized Program through the Federal Govermentment.

The Supervisor Jamie Acton of Anchorage Municipality People
Mover, a federally subsidized Program through the Federal
Government of Anchorage Municipality People Mover refuses
to accept calls from the Public such as from Ben Latham and
denies Alaska Residents Due Process of Law and Equal Protection
under the Law by having a ADA Disability form that is misleading
and veg when one applies for a disability reduced Bus Pass and
the Disability supervisor Sandy James at the Downtown Location
refuses to provide her last name for a ADA Civil Complaint that
is being filed in the United States District Court on September
24, 2019, and her supervisor Will Brown lies to Alaska Residents
such as Ben Latham when Ben Latham requested to a new application
for a Disability reduced Pass on July 29, 2019. Ben Latham was
told that there is no appeal form when his Disability reduced Bus
fare Application was denied because his Doctor filed out his
Disability Application wrong and Ben Latham was told by the will
Brown the downtown Supervisor that he had to wait Six Months
prior to filing a New Application for a Reduced Fair Bus Pass and

then Later the same day Sandy James stated to Ben Latham that he

13
Case 3:19-cv-00258-SLG Document 1 Filed 09/24/19 Page 13 of 23

 
10

dL

12

13

14

LS

16

17

18

Lo

20

21

22

23

24

25

 

did not have to wait six months to reapply for a reduced Fair Bus

Pass and Sandy James stated to Ben Latham over the Phone that an
Application would be re-processed as soon as Mr. Latham's Doctor
resubmits the Disability reduced fair Bus Pass Application.

Jamie Acton the Director of People Mover Acts under Color of
State and Federal Law and under the ADA Disability Act and is
responsible for her employees lying to Mr. Latham and denying him
ADA services and a Reduced Bus Fare. The Anchorage municipality
People Mover also denies Alaska Residents Due Process of
Law and Equal Protection under the Law by denying ADA
Beneficiaries such as Ben Latham access to the Courts on a
Saturday and Sunday by not having a Anchorage Municipality People
Mover Bus that goes to and from Anchorage to Eagle River
at least once a Day round Trip. Meaning one Bus should go to
Anchorage from Eagle River in the Morning and returns to Eagle
River in the evening on Saturdays and Sundays four times a month.

This Constitutional violation was brought at the Last open
Meeting that People Mover held in July of 2019 and the People
Mover Committee has failed to act and provide People Mover Bus
services on the weekends to Eagle River Residents.

For the past five years Plaintiff Ben Latham has been
denied to partisapate in the Anchorage Municipality People Mover
Half Fare Program by being denied a discount Bus Pass by the

Defendants Anchorage Municipality People Mover due to the

 

14
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 14 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ambiguous wording in the Anchorage Muninicapilty People Movers
Half Fair Pass Application which states: Does condition affect
their ability to ride the bus? Yes No (If Yes, please explain)
Address need for accessible features, special facilities or
planning.

Plaintiff Ben Latham’s Psycharist Merrie Rollions from
Anchorage Community Mental Health, a State of Alaska State
Agency has miss construed this question for the pased Two years
due to the ambiguous wording in this question that has been
approved by the Municipality of Anchorage Municipal Attorney as
Stated by the Anchorage Municipality People mover Disability
Supervisor Sandy James of the Customer Service Representative at
the front counter of the People Mover locayted at 700 W. 6TH

AVENUE #109 ANCHORAGE, AK 99501.

FIRST CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW
THE CIVIL RIGHTS ACT OF 1964, 1990
(42 U.S.C.§ 12101-12213)

 

7.
Plaintiff Ben Latham restates, repeats, re-claims,
re-complains, and re-alleges paragraphs 1 through 6, herein as

if fully set out, and incorporate same by reference.

15
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 15 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

SECOND CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW
TITLE vI OF THE CIVIL RIGHTS ACT OF 1964
(42 U.S.C. 2000d-e-4)
8.

Plaintiff Ben Latham restates, repeats, re-claims,
re-complains, and re-alleges paragraphs 1 through 7, herein as

if fully set out, and incorporate same by reference.

THIRD CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW VIOLATION OF EQUAL
PROTECTION UNDER THE LAW
THE AMERICAN WITH DISABILITIES ACT OF 2008 PL (110-325)
(8-3406) (ADAAA)
9.

Plaintiff Ben Latham restates, repeats, re-claims,
re-complains, and re-alleges paragraphs 1 through 8, herein as

if fully set out, and incorporate same by reference.

FOURTH CAUSE OF ACTION

 

VIOLATION OF DUE PROCESS OF LAW
AND VIOLATION OF EQUAL PROTECTION UNDER THE LAW THE AMERICAN

WITH DISABILITIES ACT OF 1990 (ADA) ) (P.L.110-325) (42 U.S.C.
12101-12213)
10.
Plaintiff Ben Latham restates, repeats, re-claims,

re-complains, and re-alleges paragraphs 1 through 9, herein as

if fully set out, and incorporate same by reference.

16
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 16 of 23

 
10

11

12

13

14

is

16

17

18

19

20

21

22

23

24

25

 

FIFTH CAUSE OF ACTION

VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW
TITLE I OF THE WORKFORCE INVESTMENTT ACT OF 1998
(29 U.S.C. 2801)

11.

Plaintiff Ben Latham restates, repeats, re-claims,
re-complains, and re-alleges paragraphs 1 through 10, herein as

if fully set out, and incorporate same by reference.

SIX CAUSE OF ACTION

 

VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW
EMPLOYMENT BY FEDERAL GOVERNMENT (42 U.S.C. 2000 e-16)

12.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 11, herein as if

fully set out, and incorporate same by reference.

SEVENTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

THE AMERICAN WITH DISABILITIES ACT OF 2008(42 U.S.C. 2005 e-5)

 

13.
Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 12, herein as if

fully set out, and incorporate same by reference.

17
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 17 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

EIGHTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

THE AMERICAN WITH DISABILITIES ACT OF (ADA) OF 1990
14.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 13, herein as if

fully set out, and incorporate same by reference.

NINTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

EMPLOYMENT DISCRIMATION (28 C.F.R. 35.140) and (29 C.F.R. 1630)
15.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 14, herein as if

fully set out, and incorporate same by reference.

TENTHH CAUSE OF ACTION

 

VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW

SECTION 504 OF THE REHIBITATION ACT OF 1973(29 U.S.C.§701) (a) (D)
16.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 15, herein as if

fully set out, and incorporate same by reference.

18
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 18 of 23

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ELVENTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

TITLE V ADA CIVIL RIGHTS ACT OF 1974
17.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 16, herein as if

fully set out, and incorporate same by reference.

TWELFTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW
VIOLATION OF EQUAL PROTECTION UNDER THE LAW

28 C.F.R. (35.102)
18.

 

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 17, herein as if

fully set out, and incorporate same by reference.

THIRTEENTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

29 U.S. CODE § 7957
19.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 18, herein as if

fully set out, and incorporate same by reference.

19
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 19 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

FOURTHEENTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

42 U.S.C. 1981 (a)
20.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 19, herein as if

fully set out, and incorporate same by reference.

FIFTHEENTH CAUSE OF ACTION
VIOLATION OF DUE PROCESS OF LAW

VIOLATION OF EQUAL PROTECTION UNDER THE LAW

42 U.S.C. 1983
21.

Plaintiff Ben Latham restates, repeats, re-claims, re-
complains, and re-alleges paragraphs 1 through 20, herein as if

fully set out, and incorporate same by reference.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff prays for relief as follows:

1. For the United States District Court Disrict of Alaska
make an immediate ruling that Plaintiff Ben Latham’s Rights to
Due Process and Equal Protection under the Law and under the 14°
Amendment to the United States Constitutional has been violated

by Defendants pursuant to the Alaska Constitutional Plaintiff

20
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 20 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Ben Latham’s Rights to Due Process and Equal Protection under
the Law and under the Art. 1 Sec. 1 has been violated and his
Due Process Rights under the Law Art. 1 Sec. 7 of the Alaska
Constitution has been violated and his 14™ Amendment Right to
Due Process of Law under the United States Constitution has
been, is being and will continue to be denied by Defendant’s
Alaska Constitutional Right to Equal Protection under the Law
Art. 1 Sec. 1, and the 14° amendment of the United States
Constitution, has been, is being and will continually be denied
and violated by Defendants.

2. For the United States District Court Disrict of Alaska
make an immediate ruling that Plaintiff Ben Latham’s Rights to
Due Process and Equal Protection under the Law has been violated
by Defendants for each caus of action as stated in Plaintiff’s
Complaint.

3. For a Declaratory Judgment the United States District
Court Disrict of Alaska make an immediate ruling that the
Anchorage Municipality People Mover provide at least one
Anchorage Municipality People Mover Bus Travel from Eagle River
to Anchorage on Saturdays and Sundays after 6:00am and have at
least one Anchorage Municipality People Mover Bus Travel from
Anchorage to Eagle River after 5:00pm on Saturdays and Sundays

of each week in the calender month, 12 months a year.

21
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 21 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

4. For the United States District Court District of
Alaska make an immediate ruling stating that Plaintiff is
protected under the United States Constitution under the under
the Civil Rights Act of 1964, 1990(42 U.S.C.§ 12101-12213),
Title VI of Civil Rights Act of 1964(42 U.S.C. 2000d-e-4), The
American with Disabilities Act of 2008 PL (110-325) (S-3406)
(ADAAA), The American with Disabilities Act of 1990 (ADA)
(P.L.110-325) (42 U.S.C. 12101-12213), Title I of the Workforce
Investment Act of 1998(29 U.S.C. 2801), The American with
Disabilities Act of 2008(42 U.S.C. 2005 e-5S), The American with
Disabilities Act of (42 U.S.C. 2000 e-16), The American with
Disabilities Act of (ADA) of 1990, Employment Discrimination
(28 C.F.R. 35.140) and (29 C.F.R. 1630), Section 504 of the
Rehabilitation Act of 1973(29 U.S.C.§701) (a) (D), Title V ADA
Civil Rights Act of 1974, 28 C.F.R. (35.102), 29 U.S. Code §

7953, 42 U.S.C. 1981(a), 42 U.S.C. 1983.

5. For an Award of Punitive damages in the amount of
$100,000.00 One Hundred Thousand U.S. Dollars, for intentional
infliction of Emotional Duress, Cruel and Unusual Punishment,
Harrassment, the denial of Rehabilitation, the denial to
participate in Rehabilitative Programs and Services
by way of the Alaska Constitution Art. 1 Sec. 11

6. As to Plaintiff Ben Latham, personally an award of
Compensatory damages, in the amount of One Hundred Thousand U.S.

Dollars $100,000.00 from each Defendant or each cause of action.

22
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 22 of 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

7. For a Immediate and permanent injunction against the
Anchorage Municipality People Mover and Employees from further
Harassment in the second degreeAS 11.61.120.

8. For an immediate Court Order declaring the actions of
the Anchorage Municipality People Mover Employees violated
Plaintiff’s Due Process Rights and Equal Protection Rights under
the United States Constitutional and Plaintiff's Due Process
Rights and Equal Protection Rights under the Alaska
Constitution.

9. For such other relief as the Court deems just and

equitable.

Respectfully Submitted

September

Dated this _24'" day of @@M® 2019 at Anchorage Alaska.

By: -
Ben J. Latham, Pro Per

23
Case 3:19-cv-00258-SLG Document1 Filed 09/24/19 Page 23 of 23

 

 
